DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is responsive to the Continuation Application filed on December 18, 2020. Claims 1-20 are pending in the case, with claims 1 and 5 in independent form. 
Priority
Applicant’s claim for the benefit of a prior-filed application 16/192,028 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Terminal Disclaimer
The terminal disclaimer filed on September 8, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,120,209 (Application 16/925,815), US Patent 10,755,039 (Application 16/192,028)  and US Patent 10,769,425 (Application 16/101,763)  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Tillberg teaches a method of extracting information from an image of a filled form document and accessing an image of at least one page of a filled form document, wherein the filled form document includes textual content with textual questions and textual answers and at least one graphical line separating a portion of the textual content in that Tillberg discloses a method for accessing a scanned image of a filled form and extracting data from identified fields. The scanned filled form document is identified by comparing specific characteristics, including graphical line location and length or text content, against the templates. Tillberg, Abstract, Figs 2, 3, 6, 10, 19, paragraphs 28-32, 63, 69, 71-76, 81 151,153, 155-156, 28-32. When related mark fields within a form such as instances of two mark fields representing the "Yes" and "No" textual answers for the same textual question, these related mark fields may be clustered into groups. Mark field groups may be further clustered, if also related. Tillberg, Abstract, Figs. 2, 3, 9, 10, 19, paragraphs 73, 71 -74, 155-156. Tillberg discloses extracting “lines in the image into a set of lines” and extracting a structural layout of the content, wherein the structure layout includes a grouping of content. Tillberg discloses a line identification and fingerprinting processes that identifies and catalogs each line in a form to be used as a template. The lines and line clusters make up the scaffold structure for the template. Line identification is also used on input scans and the line structure and clusters are compared to the templates to find the best match. Textual content is extracted from identified fields in the image using OCR. Tillberg, 
Chakroborty discloses teaches creating a compositional hierarchy of textual content and the structural layout in that Chakraborty discloses performing document understanding and extracting form information from text portions and/or non-text portions (e.g., figures) that are located within the scanned form PDF document. The extracted form information is then saved in a structured manner that follows a predefined syntax and grammar. Preferably, the extracted form information is stored as an XML (extensible Markup Language) file that follows a predefined DTD (document type definition). These XML files are referred to as Anchorable Information Unit (AIU) files and contain all relevant information regarding the structure, format, content, etc, of the corresponding electronic documents. Chakraborty, paragraphs 8-11, 17, 20, 22, 24. Chakraborty discloses that an AIU file is defined in a hierarchical manner. At the root, there is an AlUDoc definition which encompasses the header, footer and the extracted information, including the fields, sections and segments. With the above exemplary AIU specification, the root represents the entire document, which is then divided into "sub-documents" or sections. Chakraborty, paragraphs 57, 55-64, 33, 46, 47.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748.  The examiner can normally be reached on Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BARBARA M LEVEL/Examiner, Art Unit 2144                                                                                                                                                                                                        

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144